 SEAMPRUFE, INC.645gerial employees.The estimators analyze orders submitted by fieldengineers and customers and fix the price to be charged. The calcula-tions made by the estimators are substantially final. In making theircalculations, they have to exercise discretion and judgment.As itappears that the estimators may establish prices and thus commit theEmployer financially to third persons, we find that they are managerialemployees and shall, therefore, exclude them from the unit.'We find that all technical employees at the Employer's plant inDetroit, Michigan, including draftsmen detailers, draftsmen I and II,model makers,1° laboratory technicians, blueprint and photostat oper-ators," special engineering order bill of material writers and costclerks,billofmaterialand routing engineers, engineeringdetail checkers, methods engineers, tool and die draftsmen, and toolinspector trouble-shooters, but excluding material writer and costclerks, art layout men, copywriters, estimators, follow-up men (salesservice), perpetual inventory working supervisors, production plan-ners, students receiving training under arrangement with the Uni-versity of Detroit, and supervisors, as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]9The Electric ControlleritManufacturing Company,69 NLRB 1242.10DeltaManufacturing Division,Rockwell Manufacturing Company,89 NLRB 1434.n Delta Manufacturing Division, Rockwell Manufacturing Company, supra.SEAMPRUFE,INC.andLOCAL 234,INTERNATIONALLADIES'GARMENTWORB.ERs' UNION, AFL, PETITIONER.Case No. 4-RC-1130. Octo-ber 4,1951Decision and Certification of RepresentativesOn April 27, 1951, pursuant to a stipulation for certification uponconsent election, executed by the Employer, Local 234, InternationalLadies' Garment Workers' Union, AFL, herein called the ILGWU,and the Seamprufe Employees' Association (of Easton), herein calledthe Association, an election by secret ballot was conducted among theemployees of the stipulated unit under the direction and supervisionof the Regional Director for the Fourth Region.Upon the comple-tion of the election, a tally of ballots was issued and duly served bythe Regional Director upon the parties.96 NLRB No. 92.974176-52-vol. 96-42 '646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe tally showed that of approximately 217 eligible voters, 208 castballots, of which 56 were for the ILGWU, 145 were for the Associa=tion, 3 were against both, and 4 were challenged.The ILGWU filed timely objections to conduct affecting the election.It asserted that certain activity of the Employer and the Association,more fully set forthinfra,prevented a free choice by the employeesin the balloting, and requested that the election be set aside.Follow-ing investigation, the Regional Director on May 31, 1951, issued areport on objections, in which he found that none of the objectionsraised substantial and material issues, and accordingly recommendedthat the objections be dismissed.Thereafter, the ILGWU filed excep-tions to the report on objections.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The ILGWU's objections do not raise material or substantial is-sues with respect to the election for the following reasons :Objection 1.The ILGWU asserts that during the week precedingthe election the supervisors of the Employer advised certain night shiftemployees that if the ILGWU won the election, the night shift wouldbe abolished.The Regional Director found that the supervisors stat-ed-apparently because of their belief as to common - practice inILGWU shops-that the more numerous day shift employees would,if there were insufficient jobs, vote to restrict the available work totheir own shift.The Regional Director further found that on the eveof the election Harold Caplin, top official of the Employer, made aspeech to the night shift employees in the course of which he referredto "rumors" about shutting down the night shift and assured them that"as long as you can make money and make money for us by having thenight shift, it will be here whether union or no union." The RegionalDirector concluded, without deciding whether the supervisors' state-ments, standing alone, warranted setting aside the election, that the dis-avowal by Harold Caplin was sufficient to offset any effect the super- SEAMPRUFE, INC.647-visors' remarks might have had by way of interfering with a free,expression of the employees' desires in the election.We agree."The ILGWU argues in its exceptions that the Regional Directorerred in isolating the supervisors' statements from other facts relatingto the Employer's conduct. It also denies that the supervisors referredto the ILGWU practice of favoring day shift employees and contendsthat, in any event, it was false and misleading to say that the ILGWUhas any such rule.As we agree with the Regional Director's con-clusion concerning the disavowal of the supervisors' statements,-whatever their original effect, we do not find it necessary to pass uponthese contentions.Moreover, we find no merit in the ILGWU's con-tention that Caplin's speech was made so long after the -supervisors'remark that it was not a sufficient disavowal of such remarks. Com-ing as it did on the eve of the election, and from the top official of theEmployer, the assurance that the night shift would continue wassufficiently definite, authoritative, and timely to dissipate any forcethese statements may have had. Finally, as the ILGWU fails to citeany specific evidence in support of its insistence that the disavowalbe considered against the background of the whole speech, we find thisadditional argument to be of no weight 2Accordingly, we find the first objection to be without merit.Objections 2, 3, and 4.The ILGWU alleges in substance that theEmployer on or about April 25,1951, caused or permitted officers of theAssociation to solicit get-well cards for William Caplin, an owner ofthe Employer, who was allegedly ill; that employee Nellie Nausbaumwas abused by Association President Walsh and threatened by HaroldCaplin for refusing to sign a card; and that Plant Manager Rosenfeltand Nausbaum's brother sought to compel Nausbaum to change herposition.The Regional Director found that the get-well cards were circulatedby the Association during working hours in accordance with long-established custom.His investigation also disclosed the following :Nausbaum refused to sign a card at Walsh's request asserting thatWilliam Caplin, father of Harold Caplin, was not seriously ill and thesolicitation was a trick to evoke the employees' sympathy before theelection.Upon being apprised by Walsh of Nausbaum's intransigence,Rosenfelt summoned Nausbaum and stated that her comment aboutWilliam Caplin's health was "malicious" and "untrue."When'Naus-baum refused to repudiate her stand, Rosenfelt told her that if shecontinued to circulate her story about William Caplin's feigned heart'Fulton Bag cE Cotton Mills,89 NLRB 943;BeatriceFoodsCompany,84 NLRB 493;The Fairbanks Company,81 NLRB 864. Cf.Hobart Manufacturing Company,92 NLRB203.1Southern Wood Preserving Company,89 NLRB 1243. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDattack, there would be serious -repercussions.3Similar effortsto securea retraction were made in vain by Nausbaum's brother, head cutterClarence Jones. In preelection speeches appealing to the employees togive him the news his seriously ill "Dad" would like to hear, HaroldCaplin criticized Nausbaum and stated that but for the possibility ofupsetting the election he would discharge Nausbaum.The Regional Directoralsoreported that although the employees inher section refused to talk to Nausbaum, the supervisors did not dis-criminate against her in any manner.4 On April 26,1951, the ILGWUdistributed circulars which referred to the Nausbaum incidents.The Regional Director concluded, and we agree, that in view oflong-standing practice, the Employer, by permitting the Associationto circulate get-well cards, was neither offering improper assistance to -the Association nor interfering with the employees' freedom of choicein the election.As the Regional Director found with respect to thecontroversy regarding William Caplin's health, the truth or falsityof preelection campaigning is not determinative of the propriety of theelection, so long as the parties are in a position to rebut adverse prop-aganda.-'We agree also with the Regional Director's findings thatNausbaum's conduct was not related to any ILGWU or concertedactivity and that the various criticisms of her 6 did not constitute co-ercive action by the Employer.The ILGWU in its exceptions contends that certain factors demon-strate that the solicitation was part of the Employer's campaign toenlist support for the Association : The timing of the solicitation andthe absence of any previous solicitation on behalf of William Caplindespitehenearlier illness; the practice, if any, of directing get-wellcards to fellow employees rather than company officials; the Em-ployer's interest in the solicitation as a preelection straw vote; and thesolicitation and Nausbaum's dissension therefrom as concerted ac-tivity.The employees' expression of sympathy can hardly be con-"strued as a straw vote.Assuming that get-well cards had previouslybeen restricted to employees only, the sending of such cards to- a com-pany official did not grant an improper advantage to the Association.The fact that officials of the Employer during the height of the electioncampaign challenged and criticized an employee for minimizing theseriousness ofWilliam Caplin's illness did not transform the em-ployee's conduct into concerted activity, despite the Employer's in-3Nausbaum testified and Rosenfelt denied that the latter also said,"We are going towin this election by a large majority and if we win,what then 9"4Nausbaum so testified.5West-Gate Sun Harbor Company,93 NLRB 830;Western Electric Company,87 NLRB183.6Like the Regional Director,we are assuming but not finding that Walsh did rebukeNausbaum. SEAMPRUFE, INC.649terest and the ILGWU's reference to the Nausbaum incidents in itscirculars.Accordingly, we find that objections 2, 3, and 4 are without merit.Objection 5.The ILGWU states that on the day of the electionthe Employer caused or permitted representatives of the Associationduring working hours to parade through the plant with signs solicit-ing votes for the Association, to post association signs in the plant,and to circulate association literature among the employees.The Regional Director found that signs posted throughout the dayby association supporters were removed by order of Plant ManagerRosenfelt only to be replaced by others each time they were takendown.Rosenfelt also had the parade stopped but some paradingnevertheless continued.ILGWU literature as well as associationleaflets were distributed during working hours without protest fromthe Employer.The Regional Director properly concluded that the Employer tookreasonable steps to stop the posting and parading' and did not aidthe Association's electioneering in view of the absence of any ILGWUrequest or employer refusal of similar privileges.However, the ILGWU in its exceptions disagrees about the ade-quacy of the Employer's efforts tostop the electioneering activity ofthe Association and explains its failure to seek similar privileges onthe ground that it would have been futile to do so, especially in viewof the disparate treatment accorded Nausbaum.Evenifwe acceptthe ILGWU's contention that the Employer was not sufficiently vigor-ous inproceeding against the Association, we do not find persuasivethe ILGWU's contention that the Employer, which did permit adher-ents of the ILGWU to circulate their literature, would have undoubt-edly blocked ILGWU efforts to expand its campaign to the same scaleas, that of the Association.Accordingly, we find no merit in the fifth objection .85.All production employees at the Employer's Easton, Pennsyl-vania, plant, excluding office and clerical employees, plant clericals,mechanics, watchmen, truck drivers, janitors, and allsupervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act .9As the tally of the ballots shows that the Associationhas secureda majority of the ballots cast in the election, we shall certify the Asso-ciation as the bargaining representative of the employees in the ap-propriate unit.4I. E. duPont do Nemours and Company,81 NLRB 238.8In the event of a Board decisionthat the evidenceis insufficientto warrant settingaside the election,the ILGWUrequests that a hearing be held to resolve factual andcredibility issues and to consider evidence of the Employer'smotive andhostility toward-the ILGWU.As the issues herein have been adequately presented and there is no seriousdispute c)ncerningthe facts,we see no reason for granting a hearing9 The unit is thus described in the stipulation for certification upon consent election. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIED that the Seamprufe Employees' Association(of Easton), has been designated and selected by a majority of em-ployees of Seamprufe, Inc., in the unit hereinabove found appropriateas the representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, the said organization is theexclusive bargaining agent of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.HERBERTL.WADE, JERRY PAXTON AND G. F. MCGEE, CO-PARTNERS,D/B/A WADE&PAXTON and CITRUS, CANNERY WORKERS AND FOODPROCESSORS,LOCAL UNION 24473, AFL.CaseNo. 39-CA-166.October 5, 1951Decision and OrderOn June 5, 1951, Trial Examiner J. J. Fitzpatrick issued his In-termediateReport in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulingsare affirmed.The Board has considered the Interme-diate Report,3 the Respondent's exceptions, and the entire record inthe case and adopts the findings, conclusions, and the recommenda-tions of the Trial Examiner with the following additions and mod-ification.We agree with the Trial Examiner's finding that the Respondentrefusedto bargain in good faith with the Union on and after Novem-ber 9, 1950, in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.3The Respondent has requested oral argumentbefore the Board.In our opinion therecord, the briefssubmitted to the TrialExaminer,and theRespondent's exceptions fullypresent the issues and the positions of the parties.Accordingly,this request is denied.2Pursuantto theprovisionsof Section 3 (b) of the Act, the Boardhas delegated itspowersin connection with thiscaseto a three-member panel[Chairman Herzog and Mem-bersHouston and Reynolds].3 The Intermediate Report erroneously statesthat during the Respondent's operatingseason,from November1949 untilJuly 1950,Respondent's sales were $58,000.Thisfigure iscorrected to read $52,000 to conform, to the record evidence.This minor andapparenttypographicalerror does not affect the Trial Examiner's ultimate conuluslonsor our concurrence therein.96 NLRB No. 93.